Citation Nr: 0209268	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-20 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

The propriety of the reduction of the 100 percent rating 
assigned for the service-connected thrombocytopenic 
purpura/hemolytic anemia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from May 1985 to June 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the RO that 
proposed to reduce the rating for the service-connected 
thrombocytopenic purpura/hemolytic anemia from 100 percent to 
70 percent disabling, effective on September 1, 1999.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected thrombocytopenic purpura/hemolytic 
anemia is not shown to have undergone material improvement in 
that it is likely productive of a level of impairment that 
more nearly approximates that of required continuous 
treatment with corticosteroids and occasional platelet counts 
less than 20,000.  



CONCLUSION OF LAW

The criteria for the restoration of the 100 percent rating 
for the service-connected thrombocytopenic purpura/hemolytic 
anemia have been met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.117 including Diagnostic Code 7705 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disorder.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected thrombocytopenic 
purpura/hemolytic anemia was rated as 100 percent disabling 
under the provisions of 38 C.F.R. § 4.117 including 
Diagnostic Code 7705.  

Pursuant to Diagnostic Code 7705, a 70 percent evaluation is 
assigned where there is a platelet count between 20,000 and 
70,000, not requiring treatment, without bleeding.  

A 100 percent evaluation requires a platelet count of less 
than 20,000, with active bleeding, requiring treatment with 
medication and transfusions.  38 C.F.R. § 4.117.  

A careful review of the service medical records shows that 
the veteran was diagnosed as having thrombocytopenic 
purpura/hemolytic anemia.  

A September 1995 platelet count was reported to be 2000.  
Based on that evidence, service connection was granted, and a 
100 percent rating was assigned.  

An April 1998 VA examination revealed a low platelet count of 
82,000.  The report indicated that the veteran too Anazol, 
prednisone (as needed) and Fosamax.  

A medical report dated in June 1998 from Robert L. Reid, 
M.D., reveals a platelet count of 67,000, which was reported 
to be responding to low dose prednisone.  Dr. Reid 
recommended taking the veteran off of the corticosteroid to 
see where his platelet count would stabilize without the 
medication.  It is unclear whether this was ever 
accomplished; however, during the following three months, the 
veteran's platelet count peaked at approximately 200,000.  

In March 1999, the veteran's platelet count was 15,000; in 
May 1999, it was 14,000.  

An April 2000 report from Dr. Reid indicates that the veteran 
was started on an alternate day prednisone regimen in an 
attempt to reduce the frequency and severity of his 
thrombocytopenic episodes.  

Subsequent letters from Dr. Reid indicate that the veteran 
continued to take prednisone and Fosamax and that his 
platelet count fluctuated between 25,000 and 200,000.  

A VA examination was conducted in June 2001.  It was noted 
that an attempt had been made to taper the veteran from 
steroids, but that it did not work.  He reportedly had been 
on constant steroids since November 1999.  It was also 
reported that he had received platelets in the past, most 
recently in 1998.  The tests revealed that the veteran's 
platelet count was 38,000.  

The examiner opined that the veteran's thrombocytopenia had 
not improved and was not responding well to steroids.  There 
was no evidence of bleeding episodes.  

Although the evidence does not show that the veteran has 
bleeding episodes or has required transfusions, it is 
certainly clear that his condition requires medication.  
Further, according to the recent VA examination, the veteran 
is no longer responding well to the medications.  

Additionally, the veteran's platelet count fluctuates 
substantially, on occasion falling below 20,000.  

The Board finds that the disability picture presented by the 
veteran's service-connected thrombocytopenic 
purpura/hemolytic anemia, which has not stabilized or shown 
any improvement since separation from service, more nearly 
approximates the criteria for a 100 percent rating.  


VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

In light of the favorable action taken hereinabove, the 
question of whether the VA's duties pursuant to VCAA have 
been fulfilled does not need to be addressed.  



ORDER

A rating of 100 percent for the service-connected 
thrombocytopenic purpura/hemolytic anemia is restored, 
subject to the regulations governing payment of VA monetary 
benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

